Title: To Thomas Jefferson from Patrick White, 25 March 1796
From: White, Patrick
To: Jefferson, Thomas


                    
                        Sir
                        Petersburg. March 25th. 1796
                    
                    I received yours of the 15th. informing me that by desire of M. Thomas Shippen of Philadelphia you had drawn on me at ten days sight for a balance due you by the late John Banister deceased. The principal I will pay to the holders of your draft, the Interest I am not Justifiable in paying as Administrator of the said deceaseds Estate not knowing whether or no there will be sufficient personal property to discharge the amount of the claims against said, if there is, as soon as they are discharged I am informed by my Attorney that I am justifiable in paying you the Interest. Indeed I am of opinion that Interest is but a small compensation for your friendship to Mr. Banister when in France. I am Respectfully Sir Yr. O Servt.
                    
                        P. White
                    
                